                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
           Plaintiff/Counter-Defendant,
v.                                                          No. CV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,
         Defendant/Counter-Plaintiff/
         Third-Party Plaintiff,
v.

3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

                        ORDER ON MOTION FOR SANCTIONS
       THIS MATTER is before the Court on Defendant Panhandle Maintenance LLC’s

Motion for Sanctions for Failure to Comply with Order on Motion to Compel and Motion

to Strike, (Doc. 78), filed August 30, 2019; Plaintiff Big Chief Plant Services, LLC’s

Response to Panhandle Maintenance, LLC’s August 30, 2019 Motion for Sanctions,

(Doc. 86), filed September 13, 2019; Panhandle Maintenance LLC’s Reply in Support

of Motion for Sanctions, (Doc. 88), filed September 18, 2019; and the arguments of

counsel, having been heard by the Court at the Motion Hearing, (Doc. 89), on

September 19, 2019. The Court, having heard arguments of counsel and having

reviewed the relevant law, finds the Motion is well-taken and shall be GRANTED IN

PART and DENIED IN PART.

       IT IS HEREBY ORDERED that:

   (1) Plaintiff Big Chief Plant Services, LLC shall pay all fees and costs incurred by

       Defendant Panhandle Maintenance, LLC as a result of filing its Motion to

       Compel, (Doc. 64), and its Motion for Sanctions, (Doc. 78);

   (2) Plaintiff Big Chief Plant Services, LLC shall enter a stipulation of dismissal

       voluntarily dismissing its claims for breach of contract and unjust enrichment

       against Defendant Panhandle Maintenance, LLC; and

                                             1
(3) The parties shall conduct a deposition to ascertain the date of payment for

   purposes of Big Chief Plant Services, LLC’s Prompt Payment Act claim,

   pursuant to Federal Rule of Civil Procedure 30(b)(6), no later than Friday,

   October 4, 2019.

IT IS SO ORDERED.

                            ___________________________
                        THE HONORABLE CARMEN E. GARZA
                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                        2
